DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 26, 2022 has been entered and considered; however, the application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,526,178 to Yang et al.
Regarding claim 1, Yang et al disclose a method of back-drilling a plated multi-layer circuit board (201), comprising: electrically connecting a boring device (202) having a cutting device (201) with a barrel of an aperture (2014) of the plated multi-layered circuit board (201), the cutting device (203)  having a diameter larger than an outer diameter of the barrel (see Fig. 2); extending the cutting device until contact with the barrel of the plated multi- layered circuit board is sensed by sensing a closed circuit between the cutting device and the barrel (by connection wire, see Fig. 2); reciprocally extending the cutting device a first predetermined distance into the barrel (S101) and retracting the cutting device a second predetermined distance to form a bore; after retraction, sensing for electrical contact indicating a closed circuit between the cutting device and the barrel of the plated multi-layered circuit board (S102); and if the closed circuit is sensed, determining that a sliver has been formed in the barrel (the electrical continuity between the cutting device and the barrel is monitored as the cutting device  is withdrawing, see S102).
Regarding claim 2, Yang et al disclose the plated multi-layered circuit board
(201) has a first layer (2011) formed of a conductive material electrically connected with
the barrel (2014) , and further comprising the step of disconnecting the barrel from the
conductive material (see Fig. 3).
Regarding claim 4, Yang et al disclose the step of sensing for electrical contact
indicating a closed circuit between the cutting device and the barrel of the plated multi-layered circuit board is performed at multiple locations (see Figs. 1 and 2).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Applicant argued that “in Yang, it is only the conductive layer above the signal layer that is electrically connected to the cutting device”, and does not disclose” “electrically connecting a boring device having a cutting device with a barrel (see “Remarks” (page 6).  The Examiner disagrees because Yang discloses the barrel is connected to multiple conductive layers of the circuit board (see Col. 5, lines 1-6 and Figs. 2-4) and the conductive layer can be any conductive layers that electrically connected to the barrel (see Col. 5, lines 28-38) and to the cutting device for determining the depth of the cutting device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DN/								/DONGHAI D NGUYEN/November 3, 2022 		                                           Primary Examiner, Art Unit 3729